Order entered September 13, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00410-CR

                             REYES DAVID GARCIA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-70522-S

                                            ORDER
       By order dated August 30, 2018, we struck appellant’s Anders brief because he used the

name of the victim. We ordered appellant to file, by September 10, 2018, an amended Anders

brief that identifies the victim and any other child under the age of eighteen either generically

(“victim” or “complaining witness”) or by initials only. To date, appellant has not complied with

this Court’s order.

       In addition, our records do not show that counsel filed a corresponding motion to

withdraw as counsel along with the Anders brief. Accordingly, we ORDER Sharita Williams

Blacknall to file, within TEN DAYS of the date of this order, an amended Anders brief that

identifies the victim and any other child under the age of eighteen either generically (“victim” or
“complaining witness”) or by initials only along with a corresponding motion to withdraw as

counsel.

       We DIRECT the Clerk to send copies of this order to Sharita Williams Blacknall and the

Dallas County District Attorney’s Office.

                                                  /s/    LANA MYERS
                                                         JUSTICE